Case 6:20-cv-01424-JDC-PJH Document 48 Filed 08/25/21 Page 1 of 1 PageID #: 541




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


 KRISPY KRUNCHY FOODS L L C                  CASE NO. 6:20-CV-01424 LEAD

 VERSUS                                      JUDGE JAMES D. CAIN, JR.

 JENNA MARKETING L L C                       MAGISTRATE JUDGE PATRICK
                                             J. HANNA

                                  JUDGMENT

       Before this Court is a motion to dismiss filed by defendant Jenna Marketing,

 LLC (Rec. Doc. 32). These motions were referred to United States Magistrate Judge

 Patrick J. Hanna for report and recommendation. After an independent review of the

 record, noting the absence of objections filed, this Court concludes that the

 Magistrate Judge’s report and recommendation is correct and adopts the findings

 and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

 report and recommendation, the motion to dismiss filed by defendant (Rec. Doc. 32)

 is DENIED.

       THUS DONE AND SIGNED in Chambers on this 25th day of August, 2021.



                      __________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
